Citation Nr: 1033282	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-37 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right 
shoulder disability, characterized by recurrent dislocations and 
a post-surgical scar, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, prior to May 24, 2006.


2.  Entitlement to a rating in excess of 40 percent for a right 
shoulder disability, characterized by recurrent dislocations and 
a post-surgical scar, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, from May 24, 2006.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected right shoulder 
disability, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to March 
1964.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2004 rating decision in which the RO increased the 
rating for the Veteran's service-connected right shoulder 
disability from 20 to 30 percent, effective October 23, 2003 (the 
date of the claim for increase).  In August 2004, the Veteran 
filed a notice of disagreement (NOD) with the disability rating 
assigned, and the RO issued a statement of the case (SOC) in 
April 2005.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2005.  

Although the RO granted a higher, 40 percent, rating for the 
service-connected right shoulder disability from May 24, 2006, as 
a higher rating for this disability is assignable before and 
after this date, and the Veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing both matters relating to the right shoulder as set 
forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In May 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

The Board's decision on the claim for an increased rating for the 
right shoulder disability, prior to May 24, 2006, is set forth 
below.  The claim for an increased rating for the right shoulder 
disability, from May 24, 2006, as well as the matter of a TDIU 
for the right shoulder (as explained below), are  addressed in 
the remand following the order; these matters are being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the October 23, 2003 claim for increase and 
prior to May 24, 2006, the right shoulder disability was 
manifested by subjective complaints of pain and stiffness, and 
recorded range of motion to no less than 60 degrees on forward 
flexion and on abduction; there was no evidence of impairment of 
the clavicle or scapula, of fibrous union, nonunion, or loss of 
head of the humerus, nor was there evidence of a symptomatic or 
otherwise compensable scar. 

3.  At no point prior to May 24, 2006 was the right shoulder 
disability shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
shoulder disability, characterized by recurrent dislocations and 
a post-surgical scar, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, prior to May 24, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an increased 
rating, what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA. The February 2004 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the December 
2003 letter.  

Post rating, the April 2005 SOC set forth applicable criteria for 
evaluating the right shoulder disability.  A March 2006 letter 
also provided general information pertaining to VA's assignment 
of disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the April 2005 SOC and the 
March 2006 letter, the August 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim for a higher rating.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), and the report of a December 2003 VA 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's May 2010 Board 
video hearing, along with various written statements provided by 
the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim herein decided is warranted.  
During the May 2010 Board hearing, the Veteran said that he had 
been treated for pain by a private, family physician.  The Board 
left the record open for 60 days for the Veteran to submit copies 
of treatment records from this physician.  Although the 60-day 
time period has expired, neither the Veteran nor his 
representative have submitted any additional evidence or 
information.  Hence, no further RO action in this regard is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran. 38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

As the RO has already assigned staged ratings for the disability 
under consideration, the Board must consider the propriety of the 
ratings at each stage, as well as whether any further staged 
rating is warranted.  As indicated, at this time, the Board is 
limiting its view to the period prior to May 24, 2006.

The 30 percent rating assigned for the right shoulder disability 
for the period from October 23, 2003 through May 23, 2006 has 
been assigned pursuant to DC 5201, for limitation of motion.  
Under DC 5201, limitation of the arm midway between side and 
shoulder level warrants a 30 percent rating.  A 40 percent rating 
is warranted for limitation of arm motion at 25 degrees from the 
side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is from 0 to 180 degrees 
on flexion and abduction, and 0 to 90 degrees on internal and 
external rotation.  38 C.F.R. § 4.71, Plate I. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating greater than 30 percent 
for the Veteran's right shoulder disability is not warranted at 
any point from the October 2003 claim for increase through May 
23, 2006.

Historically, the Veteran dislocated his right shoulder playing 
football during service.  After experiencing recurrent 
dislocations, he underwent surgical putti-platt fixation in 
October 1962.  The discharge note reflects that he had good 
strength and range of motion and he was discharged to duty with a 
temporary profile for 30 days.  One month after discharge from 
service, the report of a June 1965 VA examination reflects that 
he had a 5" x 3 1/8" incisional scar that was nontender and 
freely movable.  He also had a 30 percent limitation of motion in 
the right shoulder.  In an August 1965 rating decision, the RO 
granted service connection and assigned a 20 percent rating for 
post-operative residuals of recurrent dislocation of the right 
shoulder.  

In October 2003, the Veteran filed a claim for an increased 
rating for the service-connected right shoulder disability.  

The report of a December 2003 VA examination reflects the 
Veteran's complaints of pain, stiffness, and limited range of 
motion in his right shoulder.  He said that the pain increased 
when he tried to raise his right shoulder.  He said he could 
brush his teeth with his right hand, but could not comb his hair.  
There was no local swelling, local heat, or local redness.  It 
was noted that he had lack of endurance and excessive 
fatigability of the right shoulder.  He reported no episodes of 
dislocation or recurrent subluxation and did not have signs or 
symptoms of inflammatory arthritis.  He said that he lived like a 
retired person after his son had taken over the store.  

On physical examination, there was a big scar in the anterior-
inferior aspect of the Veteran's right shoulder that measured 16 
centimeters long and .5 centimeters wide.  There was tenderness 
of the right shoulder, and the mass of muscles of the shoulder 
was less prominent on the right side.  Range of motion was 60 
degrees on forward flexion, 60 degrees on abduction, and 40 
degrees on internal and external rotation.  Strength in the 
upper, right arm was 4/5.  X-rays of the right shoulder showed 
calcification in the region of the supraspinatous tendon 
insertion, mild narrowing of the glenohumeral joint, and bone 
density at the tip of the acromion.  The diagnoses were status 
post-surgery on the right shoulder with residual limitation of 
range of motion, degenerative arthritis, calcific supraspinatous 
tendinitis, and rotator cuff syndrome.  

Later that month, a magnetic resonance imaging (MRI) revealed 
degenerative changes of the humeral head, mild hypertrophic 
changes of the acromioclavicular joint, an irregularity of the 
anterior labrum, fluid in the joint space, and a partial tear of 
the distal rotator cuff.  

The Board notes that the only medical evidence of record prior to 
May 24, 2006 consists of the report of the December 2003 VA 
examination and MRI dated that same month.  This evidence 
reflects a recorded range of motion of the arm much greater than 
25 degrees from the side even when the Veteran's complaints of 
painful motion and stiffness are considered.  As such, a higher 
rating is not warranted for limitation of motion of the arm under 
DC 5201. 

In rendering the above-noted conclusion, the Board finds that the 
30 percent rating assigned prior to May 24, 2006 properly 
compensates the Veteran for the extent of his functional loss due 
to pain and other factors set forth in §§ 4.40 and 4.45, and 
DeLuca.  While the Veteran has described pain and stiffness, he 
has not described  further functional loss on flare-ups or with 
repeated use, and there is no medical evidence of any functional 
loss in addition to that shown objectively.  As such, there 
simply is no evidence to support a finding that, prior to May 24, 
2006, the Veteran's pain was so disabling as to effectively 
result in limitation of motion of the right arm to 25 degrees 
from the side of the body, which, as indicated above, is required 
for the next higher rating.

The Board has also considered the applicability of other 
diagnostic codes under 38 C.F.R. § 4.71a for rating this 
disability, but finds that no other diagnostic code provides a 
basis for higher rating.  In this regard, prior to May 24, 2006, 
no ankylosis, or impairment of the clavicle and scapula, was 
shown; hence, evaluation of the disability under DC 5200 or 5203 
is not appropriate.  Furthermore, although the Veteran has a 
history of recurrent dislocations of the right shoulder with 
frequent episodes and guarding of all arm movements-which 
warrants a 30 percent rating under DC 5202-for the period in 
question, there has been no evidence of fibrous union, nonunion, 
or loss of head of the humerus, so as to warrant a higher rating 
under DC 5202.  

Prior to May 24, 2006, the disability also was not shown to 
involve any factor(s) that warrant evaluation under any other 
provision(s) of VA's rating schedule. In this regard, the Board 
has also considered whether a separate, compensable rating for 
the post-surgical scar of the right shoulder is warranted.  
However, pertinent evidence reflects that the scar measures 
approximately 7 square centimeters, was superficial, stable, and 
non-tender, and did not adhere to the underlying tissue.  Hence, 
for the period in question, a separate, compensable rating was 
not warranted under the version of DCs 7800 to 7805 in effect 
during the period in question.  See .38 C.F.R. § 4118.  
[Parenthetically, the Board notes that the criteria for rating 
scars have recently changed; however, the changes are only 
applicable to claims filed on or after the effective date of the 
regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-
54,712 (September 23, 2008).]  

The above determinations are based on consideration of applicable 
provisions of VA's rating schedule.  Additionally, the Board 
finds that there is no showing, at any from point prior to May 
24, 2006, the Veteran's right shoulder disability reflected so 
exceptional or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b) (cited in the April 2005 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned rating is therefore adequate, and no referral for extra-
schedular consideration is required.  
See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration for the 
period prior to May 24, 2006.  The rating schedule fully 
contemplates the described symptomatology, and provides for 
ratings higher than that assigned based on more significant 
functional impairment.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for further staged rating of the right shoulder disability 
for the period prior to May 24, 2006, pursuant to Hart (cited 
above); and that a rating greater than 20 percent during the time 
period must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating for the period under 
consideration, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 30 percent for a right shoulder disability, 
characterized by recurrent dislocations and a post-surgical scar, 
to include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, prior to May 24, 2006, is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

During the May 2010 Board video hearing, the Veteran said that 
his right shoulder disability had progressively worsened with age 
since his last VA examination (in August 2009).  He said he could 
not lift his right shoulder without dislocating it and could no 
longer work.   

Given the Veteran's allegations that he is unemployable due to 
his right shoulder disability, the Board finds that the claim for 
a TDIU is essentially a component of the claim for a higher 
rating for the right shoulder disability.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).  Under these circumstances, the RO should, after 
giving the Veteran an opportunity to file a formal claim for a 
TDIU, and completing the other actions noted below, adjudicate 
the matter of the Veteran's entitlement to a TDIU, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the 
first instance, to avoid prejudice to the Veteran.  See e.g., 
Bernard v. Brown, Vet. App. 384 (1993).

Moreover, in view of allegations of worsening right shoulder 
disability since the August 2009 VA examination, the Board finds 
that more contemporaneous medical findings are needed to evaluate 
the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination); and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
shall result in denial of the claim for an increased rating and 
the claim for a TDIU (which is considered a claim for increase).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report to any scheduled examination(s), the RO 
must obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Wilkes-
Barre VA Medical Center (VAMC) dated through June 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Wilkes-Barre VAMC any records of 
treatment for the Veteran's right shoulder since June 2009, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The letter should also inform the Veteran of the 
information and evidence necessary to establish his claim for a 
TDIU.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim for an increased rating should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart (cited above), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all outstanding records of 
evaluation and/or treatment for the Veteran, 
since June 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to his service-
connected right shoulder disability.  

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
increased rating for the right shoulder, from 
May 24, 2006, and/or the claim for a TDIU, 
each to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b) or 4.16(b), 
respectively..

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination of his right shoulder, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should conduct range of motion 
testing of the right shoulder (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the right shoulder.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
right shoulder due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also render findings 
pertinent to any residual post-surgical scar, 
to include describing the scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, causes limitation motion, is 
unstable, is painful on examination, or 
otherwise limits function of the affected 
part.

The examiner should describe any other 
functional limits associated with the right 
shoulder, to include the impact of the 
disability on the Veteran's employability.  
If the record reflects an increase in 
severity of the right shoulder to an extent 
to support a higher rating at any time since 
May 24, 2006, the examiner should indicate 
the approximate date of any such increase in 
severity.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.
	
7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for higher rating for 
right shoulder disability, from May 24, 2006, 
as well as the claim for a TDIU due to right 
shoulder disability.  If the Veteran fails, 
without good cause, to report for the 
scheduled examination, in adjudicating each 
claim, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence and 
legal authority (to include the provisions of 
38 C.F.R. §§ 3.321 or 4.16(b), as 
appropriate).

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well and clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


